Citation Nr: 0922827	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to service connection for recurrent left arm 
strain/sprain associated with low back strain with 
sacroiliitis and degenerative changes.

3.  Entitlement to service connection for recurrent right arm 
strain/sprain associated with low back strain with 
sacroiliitis and degenerative changes.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee associated with low back strain 
with sacroiliitis and degenerative changes.

5.  Entitlement to service connection for degenerative joint 
disease of the left knee associated with low back strain with 
sacroiliitis and degenerative changes.

6.  Entitlement to service connection for radiculopathy pain 
of the right lower extremity associated with low back strain 
with sacroiliitis and degenerative changes.

7.  Entitlement to service connection for degenerative 
changes of the cervical spine associated with low back strain 
with sacroiliitis and degenerative changes.


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

By an April 2009 letter, the Veteran was informed that he was 
scheduled for a video hearing before the Board on May 21, 
2009 at the RO in Muskogee, Oklahoma.  See 38 C.F.R. 
§ 20.702.  However, the Veteran failed to report to the 
scheduled hearing; thus, the Board finds that the Veteran was 
afforded his right to a hearing and he has waived that right.  
See 38 C.F.R. §§ 20.700, 20.702(d).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from securing and following a substantially gainful 
occupation. 




CONCLUSION OF LAW

The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an April 2006 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the April 2006 letter, 
the RO provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board also finds that the April 2006 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Oklahoma City VA Medical Center (VAMC), Lawton Outpatient 
Clinic (OPC), and the Comanche County Memorial Hospital as 
treatment providers.  Available records from those facilities 
were obtained.  Additionally, records from the Social 
Security Administration (SSA) were requested and associated 
with the claims file.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Additionally, in April 2006 and October 2006, the 
Veteran was afforded VA examinations, the reports of which 
are of record.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.



II.  Analysis

The Veteran contends that his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment.  Thus, the Veteran contends that a total 
disability rating for compensation is warranted.

A total disability rating based on individual unemployability 
due to service-connected disability (TDIU) may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In the Veteran's case, he has been awarded service connection 
for:  low back strain with sacroiliitis and degenerative 
changes, currently rated as 20 percent disabling; 
degenerative changes of the thoracic spine secondary to low 
back strain with sacroiliitis with degenerative changes, 
currently rated as 10 percent disabling; radiculopathy pain 
of the left lower extremity secondary to low back strain with 
sacroiliitis and degenerative changes, currently rated as 
10 percent disabling; and bilateral hearing loss, currently 
rated as noncompensably (zero percent) disabling.  The 
combined rating for the service-connected disabilities is 
40 percent.  As such, the Veteran does not meet the criteria 
for consideration for entitlement to TDIU on a schedular 
basis because neither the single 20 percent rating for low 
back strain or the combined 40 percent rating satisfies the 
percentage requirements of 38 C.F.R. § 4.16(a).

Nevertheless, a Veteran may be entitled to TDIU on an extra-
schedular basis if it is established that he is unable to 
secure or follow substantially gainful employment as a result 
of the effect of his service-connected disability.  38 C.F.R. 
§ 4.16(b).  Consequently, the Board must determine whether 
the Veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment (work that 
is more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The fact that a Veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether a Veteran, because of service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2008).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

The evidence of record reveals that the Veteran has a college 
degree and was, until January 2006, employed by the U.S. Army 
at Fort Sill as a computer technician.  In a January 2008 
statement, the Veteran contends that he has been unable to 
work since a January 2006 back injury.  However, a March 2006 
medical treatment record from the Veteran's primary care 
physician at the Lawton OPC, created at the request of the 
Veteran, indicates that the Veteran can return to work, but 
should avoid bending or twisting.  In addition, a June 2006 
medical treatment record from the same physician, again 
created at the request of the Veteran, indicates that the 
Veteran can return to work, but should avoid bending, 
twisting, lifting more than ten pounds, and sitting in one 
position for more than one hour.  Thus, it is shown that the 
Veteran's service-connected disabilities affect his 
employability, but by no more than by a moderate degree.  
Consequently, the Veteran is not precluded from securing and 
following a substantially gainful occupation.  

Although the evidence indicates that the Veteran is not 
currently employed, it is not shown that he is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability.  Based on the March 
2006 and June 2006 notes from the Veteran's primary care 
physician, the combined impairment produced by the Veteran's 
service-connected and non-service-connected disabilities do 
not render him unemployable.  The claim for TDIU must 
therefore be denied both on a schedular basis and on the 
basis for consideration of an extra-schedular TDIU rating.  
See 38 C.F.R. § 4.16(b).  

For the foregoing reasons, the Board finds that the claim for 
TDIU must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim for TDIU, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Entitlement to TDIU is denied.


REMAND

Attached to the Veteran's January 2008 formal appeal for TDIU 
benefits is a statement from the Veteran that addresses the 
severance of service connection for disabilities of the right 
and left arms, right and left knees, right lower extremity, 
and cervical spine-issues addressed by a November 2007 
rating decision.  The Board finds that the statement is a 
notice of disagreement over the severance of those benefits.  
A statement of the case (SOC) is required when a claimant 
protests an adverse determination.  38 C.F.R. § 19.26 (2008).  
To date, however, no SOC as to the issues of severed service 
connection benefits has been furnished.  Therefore, the 
issuance of an SOC is required regarding the severed benefits 
and the Board must remand those issues for such an action.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2008) 
regarding the issues of service 
connection for:  recurrent left arm 
strain/sprain; recurrent right arm 
strain/sprain; degenerative joint disease 
of the left knee; degenerative joint 
disease of the right knee; radiculopathy 
pain of the right lower extremity; and 
degenerative changes of the cervical 
spine, unless the matters are resolved by 
granting the full benefit sought, or by 
the Veteran's withdrawal of the notice of 
disagreement.  If, and only if, the 
appellant files a timely substantive 
appeal should the issue be returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


